Order entered October 13, 2017




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01138-CR
                                  No. 05-16-01139-CR
                                  No. 05-16-01140-CR

                    DERRICK BRANNON SULLIVAN, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                  On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
         Trial Court Cause No’s F-1324555-S, F-13-24563-CR, 05-16-01140-CR

                                       ORDER
      Appellant’s Expedited Motion for Leave to supplement the Record is DENIED.


                                                 /s/   BILL WHITEHILL
                                                       JUSTICE